El Juez Asociado Sr. Aldrey
emitió la opinión del tribunal.
Ante el notario Don Juan Quintero González, actuando-como sustituto de su compañero Don Mariano Riera Palmer por ser éste.sobrino carnal de Don Juan María Palmer Iri-zarri, otorgó el ultimo escritura reconociendo deber cierta cantidad a la Sociedad M. Gran e Hijos y constituyendo hipo-teca a su favor. Expedida copia de ella por el notario Sr. Riera Palmer el Registrador Sustituto de la Propiedad de San Germán se negó a inscribirla por los siguientes defectos, insubsanables:
1. Porque la sustitución del notario Sr. Quintero en el *382protocolo del Sr. Riera Palmer en nada desvirtúa la perso-nalidad de éste.
2. Porque la copia de la escritura está librada por el Sr. Riera Palmer, sobrino de uno de los otorgantes.
Además, encontró en el documento los siguientes defectos subsanables:
(a) Que no se expresa en él la edad de los testigos;
(b) Que en la copia presentada no se bace constar si se canceló un sello de rentas internas.
Contra esa resolución interpusieron los Sres. M. G-rau e Hijos el presente recurso gubernativo con súplica de que la revoquemos y ordenemos la inscripción del documento sin los defectos que consigna el registrador.
En apoyo del primer defecto insubsanable alega el regis-trador que la 'sustitución del Sr. Quintero en nada desvirtúa la personalidad del Sr. Riera Palmer y que no pudiendo éste otorgar el documento por ser pariente en cuarto grado civil de uno de los contratantes tampoco pudo otorgarla el susti-tuto porque las prohibiciones impuestas al sustituido alcanzan al sustituto según se declaró en la resolución de la Dirección de los Registros de España de 28 de diciembre de 1883.
Aun aceptando como buena esa resolución, única que existe sobre el particular, y aun admitiendo que el Sr. Riera Palmer hubiera otorgado el contrato de su pariente, no sería nulo el documento porque la sección 20 de la ley que declara cuáles contratos son' nulos no lo comprende y la única sanción que le impone la sección 21 es la de que no producirán efecto las disposiciones a favor de los parientes del notario que autorizó el instrumento en que se hicieron. Dichas secciones dicen así:
“Sección 20.- — -Serán nuios los instrumentos públicos:
“Io. En que haya intervenido como parte el notario que los auto-rice, o contengan alguna disposición a favor de éste.
“2o. En que sean testigos los parientes de las partes en ellos interesadas, o los parientes, escribientes - o criados del notario auto-rizante.
*383“3o. En qne el notario no certifique sobre el conocimiento de los otorgantes, o no supla esta diligencia con testigos de conocimiento, o en que no aparezcan las firmas de las partes y testigos cuando deban hacerlo, y la firma, signo y rúbrica del notario.
“Sección 21. — No producirán efectos las disposiciones a favor de los parientes, dentro del cuarto grado de consanguinidad o segundo de afinidad del que autorizó como notario el instrumento en que se hicieron.”
En el caso presente no hay disposición alguna a favor del Sr. Palmer Irizarri pues lo que se impone por el contrato son obligaciones ya que reconoce deuda y grava sus bienes para su pago y, por tanto, ni existe nulidad en el documento ni disposiciones que no produzcan efecto y el documento no adolece del defecto insubsanable consignado por el registra-dor. Resolución de la Dirección de los Registros de España de 27 de enero de 1877.
El segundo defecto insubsanable lo encuentra justificado el registrador en precepto del Reglamento para la Ley Notarial que rigió basta 1906. Sin embargo, la sección 41 de la. ley vigente derogó expresamente dicho reglamento y, por tanto, no podemos tenerlo en cuenta para resolver la cuestión pro-puesta. Según la sección 23 de la ley de 1906 las copias de los documentos serán libradas por el notario ante quien se otorgó o por el que tenga legalmente a su cargo el protocolo, por cuyo motivo estando otorgado el documento en el pro-tocolo del Sr. Riera Palmer y en nombre suyo pór su sustituto pudo aquel librar la copia que se presentó en el registro pues no hay precepto alguno en nuestra ley que disponga que el notario sustituido no pueda librar copias de los documentos que otro otorgó por él. Además, la incapacidad a que se refiere la sección 8a. es sólo para otorgar documentos y no para librar copias de ellos que son sencillamente un traslado literal del documento con la certificación de ser exacto, por lo que es inscribible la copia que se presentó en el registró de la propiedad.
*384En cnanto al defecto subsanable de no expresarse en el documento la edad de los testigos, si bien' la sección 13 de la ley notarial dispone qne ninguna escritura pública, salvo lo que dispone para casos especiales, o sea en la sección 22 para los testamentos y demás disposiciones mortis causa, podrá ser autorizada sin la presencia de dos testigos y que no podrán ser tales los que no sepan firmar, los parientes, escribientes o criados del notario autorizante ni los parientes de las partes interesadas, dentro del cuarto grado civil o segundo de afinidad, la sección 10 sólo exige respecto de ellos que se consignen sus nombres y vecindad y no existe precepto alguno que disponga se baga constar la idoneidad de los tes-tigos por lo que la falta de esta circunstancia no constituye defecto alguno. Resoluciones de la Dirección de los Regis-tros de España de 23 de octubre y 5 de diciembre de 1903, 5 de febrero y 20 de julio de 1904.
El último motivo del recurso versa sobre si constituye o nó defecto subsanable que en la copia presentada para ins-cripción no se consigne que en el documento original se can-celó el sello de Rentas Internas que ordena fijar y cancelar la ley No. 34 del año 1912.
Sostiene el registrador recurrido que esta cuestión fué resuelta por nosotros en el caso de González v. El Registrador de Arecibo, 19 D. P. R. 1067, y si-bien en ese caso por falta de expresarse si se babía cancelado dicbo sello el registrador devolvió el documento sin extender en él operación alguna, lo que resolvió el tribunal fué que el registrador tenía el deber de calificar el documento e inscribirlo o negar su inscripción pero no de devolverlo sin extender operación alguna. Enton-ces creimos que no debíamos resolver sino esa cuestión y si bien se insinuó que la falta de expresión en la copia de la es-critura de haberse cancelado el sello en el original constituiría un defecto subsanable, sin embargo también dijimos que acaso tuviera razón el recurrente al sostener los motivos del recurso’ pero que no podíamos examinarlos ínterin no se sometiera *385a nuestra consideración nna resolnción del registrador dene-gando en absoluto la inscripción o concediéndola’ con defecto snbsanable. Por consiguiente aquel caso no puede citarse en apoyo de la calificación del registrador.
La expresada ley No. 34 de 1912 no impone otro deber con respecto al sello de un dólar cuyo pago establece para los documentos notariales, que no se otorguen en asuntos oficia-les, que el de fijarlo y cancelarlo y el castigo de cien pesos de multa para el notario que faltase a ese deber. Igual obli-gación y corrección se establece para los registradores por las inscripciones que bagan sin fijar y cancelar otro sello del mismo precio, pero ni esa ley ni ninguna otra dispone que en las copias que se libren del documento se baga constar que el sello se fijó y canceló y por tanto el no consignarse el becbo de la cancelación no constituye defecto alguno. . Es cierto que la copia que libran los notarios debe s,er un tra^i lado literal del documento según dispone la sección 23, pero como el sello de rentas a que hacemos referencia no es una parte del documento sino la constancia de haberse satisfecho el impuesto, aunque en la copia no se baga constar que-el sello se fijó y canceló no por eso dejará de ser un traslado literal del documento 'que otorgaron las partes, ni incurre en res-ponsabilidad el registrador por inscribir un documento en que el notario no cumplió, o no aparezca que cumplió, con esa ley porque solamente le alcanza cuando inscribe sin fijar y cancelar el sello que debe pagarse por la inscripción.
Debe revocarse la nota recurrida y ordenarse la inscrip-ción del documento sin defectos insubsanables ni subsanables.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.